DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Su #69,761on 08/19/2022.

The application has been amended as follows: 
1. (currently amended) A simulator comprising: a processor configured to acquire a transport capacity of one kind of work entity or a plurality of kinds of work entities including a condition of a load which the work entity is able to transport; 
	acquire load information regarding each load; 
	acquire map information; 
	acquire a work entity situation including positional information of each work entity; determine the work entity transporting each load with reference to the transport capacity, the load information, the map information, and the work entity situation; 
	acquire a remaining uptime of the work entity; acquire charging station information regarding whether to charge the work entity; 
	calculate charging routes which are paths along which the work entity is moved to a charging station with reference to the remaining uptime of the work entity, the map information, and the charging station information, the work entity; 
	 determine a shortest charging route in which a required time for charging is shortest with reference to the charging routes; 2Customer No.: 31561 Docket No.: 80018-US-540-PCT Application No.: 16/610,915 
	calculate a transport route for each transport pattern with reference to the map information, the positional information of each work entity, positional information and a transport destination of each load; 
	calculate a required time for all of the loads to be transported 
	generate a transport plan with reference to the required time for all of the loads to be transported ,
		 wherein each work entity is controlled according to the transport plan.
Claim 2: (currently amended) The simulator according to claim 1, the processor further configured to: 
	acquire a delivery plan, 
	generate the transport plan with reference to a determination result regarding the work entity, and 
	wherein the processor further configured to determine whether the transport plan is able to achieve the delivery plan with reference to the delivery plan.
3. (cancelled)  
4. (previously provided) The simulator according to claim 1, wherein the charging station information includes a quantity of work entities which are able to be charged.
5. (previously provided) The simulator according to claim 1, wherein the processor further configured to calculate the charging routes of the work entity of which the remaining uptime is equal to or less than a constant value.
Claim 6:  (currently amended) The simulator according to claim 1, wherein the transport capacity includes a weight of a load which the one kind of work entity or the plurality of kinds of work entities is able to transport, and 
	wherein the load information includes information regarding the weight of each load.
7. (previously provided) The simulator according to claim 1, wherein the processor further configured to acquire positional information of each work entity at a time point at which transport of a certain load ends, and
	wherein the processor further configured to determine the work entity transporting each load except for the certain load with reference to the positional information of each work entity at the time point at which the transport of the certain load ends.  
8. (previously provided) The simulator according to claim 1, wherein the transport capacity includes information regarding which load is able to be simultaneously transported by each work entity, and
	wherein the processor further configured to determine the work entity transporting each load with reference to the information regarding which load is able to be simultaneously transported by each work entity.  
9. (previously provided) The simulator according to claim 1, wherein the one kind of work entity or the plurality of kinds of work entities includes an unmanned aircraft.  
10. (previously provided) The simulator according to claim 1, wherein the one kind of work entity or the plurality of kinds of work entities are a plurality of kinds of work entities with mutually different transport capacities.  
11. (currently amended) A control device comprising: 
	a processor configured to 4Customer No.: 31561 Docket No.: 80018-US-540-PCT Application No.: 16/610,915 
	acquire a transport capacity of one kind of work entity or a plurality of kinds of work entities including a condition of a load which the work entity is able to transport; 
	acquire load information regarding each load;
	acquire map information; 
	acquire a work entity situation including positional information of the one kind of work entity or the plurality of kinds of work entities; 
	determine the work entity transporting each load with reference to the transport capacity, the load information, the map information, and the work entity situation; 
	acquire a remaining uptime of the work entity; 
	acquire charging station information regarding whether to charge the work entity; 
	calculate charging routes which arc paths along which the work entity is moved to a charging station with reference to the remaining uptime of the work entity, the map information, and the charging station information, the work entity determination portion; 
	determine a shortest charging route in which a required time for charging is shortest with reference to the charging routes; 
	calculate a transport route for each transport pattern with reference to the map information, the positional information of each work entity, positional information and a transport destination of each load; and 
	calculate a required time of load transport in each transport pattern with reference to the transport route in each transport pattern and transport capacity of each work entity;
	calculate a required time for all of the loads to be transported 
	generate a transport plan with reference to the required time for all of the loads to be transported 
	control the work entity with reference to a determination result regarding the work entity.  
12. (currently amended) A non-transitory computer-readable recording medium comprising a simulation program causing a processor to 
	acquire a transport capacity of one kind of work entity or a plurality of kinds of work entities including a condition of a load which the work entity is able to transport; 
	acquire load information regarding each load; 
	acquire map information; 
	acquire a work entity situation including positional information of each work entity; and 	determine the work entity transporting each load with reference to the transport capacity, the load information, the map information, and the work entity situation; 
	acquire a remaining uptime of the work entity; acquire charging station information regarding whether to charge the work entity; 
	calculate charging routes which are paths along which the work entity is moved to a charging station with reference to the remaining uptime of the work entity, the map information, and the charging station information, the work entity determination portion; 
	determine a shortest charging route in which a required time for charging is shortest with reference to the charging routes; 6Customer No.: 31561 Docket No.: 80018-US-540-PCT Application No.: 16/610,915 
	calculate a transport route for each transport pattern with reference to the map information, the positional information of each work entity, positional information and a transport destination of each load;
	calculate a required time for all of the loads to be transported 
	generate a transport plan with reference to the required time for all of the loads to be transported ,
		 wherein each work entity is controlled according to the transport plan.  
13. (cancelled)  
14. (cancelled)  
15. (currently amended) The simulator according to claim 2, wherein the transport capacity includes a weight of a load which the one kind of work entity or the plurality of kinds of work entities is able to transport, and 
	wherein the load information includes information regarding the weight of each load.  
16. (cancelled)  
17. (currently amended) The simulator according to claim 4, wherein the transport capacity includes a weight of a load which the one kind of work entity or the plurality of kinds of work entities is able to transport, and 
	wherein the load information includes information regarding the weight of each load.  
18. (currently amended) The simulator according to claim 5, wherein the transport capacity includes a weight of a load which the one kind of work entity or the plurality of kinds of work entities is able to transport, and 
	Application No.: 16/610,915wherein the load information includes information regarding the weight of each load.  
19. (previously provided) The simulator according to claim 2, wherein the processor further configured to acquire positional information of each work entity at a time point at which transport of a certain load ends, and 
	wherein the processor further configured to determine the work entity transporting each load except for the certain load with reference to the positional information of each work entity at the time point at which the transport of the certain load ends.  
20. (cancelled)
Allowable Subject Matter
Claims 1-2, 4-12, 15, and 17-19 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (US 20180158016 A1) teaches simulating transporting orders, (US 9387928 B1) teaches acquiring load configuration and adding charging routes Ma, Hang, and SvenKoenig."Optimal target assignment and path finding for teams of agents." arXiv preprint arXiv:1612.05693 teaches path finding of agents. However neither alone nor in combination does the prior art teach each and every claim limitation including “calculate a required time for all of the loads to be transported in each transport pattern with reference to the transport route in each transport pattern and transport capacity of each work entity; and generate a transport plan with reference to the required time for all of the loads to be transported of load transport in each transport pattern and the charging routes”. Therefore the claims are distinguished over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

                                                                                                                                                                                            Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668